TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00061-CV




Bethany Melissa Stratford-Matlock, Appellant

v.

State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
NO. 186,888-A, HONORABLE RICK MORRIS, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N

                        Bethany Melissa Stratford-Matlock has notified this Court that she wishes to have this
appeal dismissed because the district court has granted her a new trial.  We grant appellant’s motion
to voluntarily dismiss this appeal.
 
 
                                                                                                                                                             
                                                                        G. Alan Waldrop, Justice
Before Justices B. A. Smith, Puryear and Waldrop
Dismissed on Appellant’s Motion
Filed:   February 23, 2006